The majority holding is not based on, and does not discuss, the issue of conscious pain and suffering; so I, likewise, forego any discussion of that question, although it was the basis of the decision in the trial court. *Page 428 
The majority opinion upholds the verdict, directed for the defendants, on the ground that there was no evidence that the fire was caused by the defective wiring. I respectfully dissent, because I believe there was sufficient evidence to take the case to the jury on this issue.
The rule governing lower courts in directing a verdict for the defendant is stated in New York Underwriters' Insurance Company v. Stewart, 190 Ark. 718, 81 S.W.2d 844:
"It is the established law in this state that a verdict should not be directed by the trial court except in cases where, conceding the credibility of the witnesses testifying and giving full effect to all legitimate inferences deducible therefrom, it is plain and certain that the parties directed against cannot recover. St. Louis, S. F. Ry. Co. v. Pearson, 170 Ark. 842, 281 S.W. 910. Graysonia, Nashville Lbr. Co. v. Carroll, 102 Ark. 160, 143 S.W. 923."
In 53 Am. Juris. 316 the rule is stated:
"The trial court is bound to consider the reasonable inferences from the evidence, on a defendant's motion for a directed verdict. The evidence must be considered most favorably to the plaintiff; the inferences most favorable to him are to be drawn, and inferences in favor of the defendant rejected. . . . On a defendant's motion for a directed verdict, the evidence and inferences must be construed most favorably to the plaintiff, and most strongly against the defendant. Evidence for the plaintiff is assumed to be true. Otherwise stated, the court must take the strongest legitimate view of the evidence in favor of the plaintiff and disregard all countervailing evidence."
With these established principles in mind, we turn to the majority opinion, which says:
"An examination of the record discloses that there was adduced no substantial testimony from which it could be reasonably found by the jury that the cause of the fire was the defective wiring." *Page 429 
It is this quotation that impels this dissent.
In addition to the testimony of Walsh (mentioned in the majority opinion), there was the testimony of at least three other witnesses on the nature and effect of the defective wiring: (a) H. E. Gibbons testified that he had been twenty years in the electrical business and was familiar with the use of Romax wiring; that the National Electrical Code contained the rules as to the wiring of buildings, and was the recognized standard code by which all electricians were guided; and that rule 3206 of the Code provided that Romax wiring should be fastened to the wall only with an insulated staple, which was to be on the outside of the two insulated wires. Gibbons stated that to drive a nail between the two wires was very improper: "you can hardly drive nails between without breaking your insulation. It might stand up for a while, but in time it will give you trouble." Without objection, the following testimony was given by this witness:
"Q. When you drive a nail in there, it would, to a certain extent, damage the insulation? A. Yes, sir. Q. And it would weaken it at that point and make it come in contact with it or get close to it? A. And that would destroy the insulation. Q. And that, in your opinion and from your experience, would produce a fire ultimately? A. That's right."
.    .    .    .    .
"Q. Assuming that a wire like that was used, Mr. Gibbons, and the nail did come in contact with the wire, would that likely cause a short? A. If it came in contact with the wire, yes. Q. If it came in contact with the wire and caused a short, would that tend to destroy the webbing in those two wires in that Romax tubing? A. In the course of time. Q. If there was a short there, what would happen? A. That would cause your spark to start a fire. When you have a short, it is going to break down at the weakest point. Q. Two wires when they are uninsulated will fuse together? A. That's right. Q. Assuming that a building was wired in that manner and after the fire you found the Romax wires *Page 430 
fused together. What would be the cause of that? A. They got together or they wouldn't fuse together."
(b) Pat McDaniel testified that he had worked as an electrician for ten years and had lived in the Lauderdale Apartments, and that he was familiar with the type of wire used in the Neal apartment, that the wiring was Romax: "in other words, those two wires are wrapped together and insulated"; and that after the fire he made a personal examination of the Lauderdale building to see where the fire had burned the most, and that it was in the Neal apartment.
(c) Clovis Neal testified that he was an electrician of five years' experience, and that after the fire he examined the wiring in the Neal apartment; that he found several places where the Romax wiring was fused together, and that the wires would not have been fused together by the fire, but only by a short.
So, we have a case where it was shown: (1) that Romax wiring was used in the Neal apartment; (2) that the wiring was defectively installed and in violation of the National Electrical Code, in that the wiring was fastened by nails instead of insulated staples; (3) that Mr. Gibbons, an electrician of twenty years' experience, said that such a defective wiring was likely to cause the wires to fuse and result in a fire; (4) that a fire did occur in the Neal apartments where the defective wiring existed; (5) that after the fire the wires were found to have been fused; and (6) that it was testified that the wires would not have fused by reason of the fire but only by reason of a short circuit. What more evidence could have been offered as to what caused the fire than this testimony that was offered?
Only one additional bit of evidence could have been offered: and that was the electrical experts could have been permitted to testify that in their opinion, as experts, the fire was caused by the defective wiring. I think they should have been so permitted to testify. These witnesses were testifying as electrical experts as to what would be the effect of a short in electrical wiring. The *Page 431 
cases cited by the majority are cases where firemen were not permitted to testify as to what caused a fire. The situation here is whether experts in electricity should be permitted to testify as to the possible or probable result of a short in electrical wiring. But the majority says the electrical experts should not be permitted so to testify, and I pass that point without taking time to cite authorities.
However, I insist that if the electrical experts cannot say what in their opinion caused the fire, then certainly it is for the jury to answer the question. Surely, somebody should be able to give the answer to the question from all the evidence that was adduced. The majority holds that the experts cannot tell what caused the fire, and then goes further and says that the jury is not to be allowed to find what caused the fire. The reason assigned by the majority, for denying the jury the right to make a finding of fact, is that there was no evidence tending to show that the defective wiring caused the fire. In answer to the majority, I have quoted or sketched the testimony of the witnesses. This testimony impels this dissent.